Appeal from judgment dismissed, with costs, on the ground that the judgment was entered on default and is not appealable. (Civ. Prac. Act, § 557, subd. 1; White v. Sebring, 228 App. Div. 415.) Order of June 5, 1933, on reargument of motion, entered September 20, 1933, affirmed, with ten dollars costs and disbursements. Memorandum. The appellants assert in their brief in substance that the order appealed from is not a denial of a motion to open a default. They treat it as a motion to vacate the judgment for irregularities and we treat it as such. Appeals from other orders included in the appeal book and referred to in appellants’ brief have already been dismissed. All concur.